Case 2:18-cv-00346-DRH-AKT Document 17 Filed 03/13/19 Page 1 of 2 PageID #: 204




 UNITED STATES DISTRICT COURT FOR
 THE EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------
 R. ALEXANDER ACOSTA, Secretary of Labor,                                 :   Civil Action No.
 United States Department of Labor
                                                                          :   18-346 (DRH, AKT)
                                     Plaintiff,
                                                                          :
                   v.
                                                                          :
 DRF HOSPITALITY MANAGEMENT LLC d/b/a
 BARTO RESTAURANT and DONALD FINLEY,                                      :
 Individually,
                                                                          :
                                     Defendants.
 -------------------------------------------------------------------------

                           DECLARATION PURSUANT TO 28 U.S.C. § 1746

          I, SUSAN B. JACOBS, being duly sworn, do hereby make this declaration under the

 penalty of perjury, as prescribed in 28 U.S.C. § 1746, as follows:

          1.       I caused to be served the Report and Recommendation granting Plaintiff’s

 Request for Default Judgment issued on March 13, 2019 (Document No. 16) on Defendants by:

 (a) placing two copies of said document in a securely sealed United Parcel Service envelope and

 sending them via U.P.S. Next Day Air and (b) placing two copies of said document in securely

 sealed United States Government postage-free, franked envelope and mailing them via first-class

 mail.

          2.       Because I have information that Barto Restaurant is now closed, both envelopes

 were addressed to Defendant Donald Finley, Owner of Barto Restaurant, and sent to his last-

 known residential address: 39 Overlook Road, Locust Valley, NY 11560.
Case 2:18-cv-00346-DRH-AKT Document 17 Filed 03/13/19 Page 2 of 2 PageID #: 205




 The foregoing is true and accurate to the best of my knowledge, information, and belief.


 DATED:         March 13, 2019
                New York, New York

                                                             /s/ Susan B. Jacobs
                                                             Susan B. Jacobs
                                                             Senior Trial Attorney

                                                             U.S. Department of Labor
                                                             Office of the Solicitor, Region II
                                                             201 Varick Street, Room 983
                                                             New York, New York 10014
                                                             Tel. (646) 264-3664
                                                             Fax (646) 264-3660, 3670
                                                             Email: jacobs.susan@dol.gov
